DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 2, 10-13, 15, 19 and 21-25, the prior art of record fails to teach or render obvious a device for pouring fluid, particularly including a shutter element configured to obturate or open the communication channel, wherein an opening or an obturating position of the shutter element depends on a pressure inside of the container and/or spatial orientation of the device. 
Regarding claim 31, the prior art of record fails to teach or render obvious a device for pouring fluid, particularly including a shutter element comprising a return means tending to maintain the shutter element in an obturating position, and wherein the return means of the shutter element further includes a deactivation mechanism for deactivating the return means.
Regarding claim 32, the prior art of record fails to teach or render obvious a device for pouring fluid, particularly including a control valve for controlling a gas flow rate toward the degassing port, the control valve being driven by a spatial orientation of the device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT K NICHOLS II whose telephone number is (571)270-5312.  The examiner can normally be reached on Monday-Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R. N./
Examiner, Art Unit 3754




/Vishal Pancholi/Primary Examiner, Art Unit 3754